PNG
    media_image1.png
    340
    340
    media_image1.png
    Greyscale
 United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov











BEFORE THE PATENT TRIAL AND APPEAL BOARD


Application Number: 16/129,174
Filing Date: 12 Sep 2018
Appellant(s): LIN et al.



__________________
 Jonathan R. Raymond
For Appellant


EXAMINER’S ANSWER

This is in response to the appeal brief filed on December 09, 2021.
Every ground of rejection set forth in the Office action dated 07/12/2021 from which the appeal is taken is being maintained by the examiner except for the grounds of rejection (if any) listed under the subheading “WITHDRAWN REJECTIONS.”  New grounds of rejection (if any) are provided under the subheading “NEW GROUNDS OF REJECTION.”
(2) Response to Argument
A) 35 U.S.C 102(a)(1) rejection of independent claim 1 under MIyajima (WO 2017/115862; US equivalent 2019/0003659) 
1) Appellant contends that Miyajima’s power supply unit 13 cannot reasonably be considered by the Examiner as being (A) “configured to be received within” Miyajima’s sockets 12, let alone be so received (B) “to provide electrical energy for the driver” (i.e., to itself, following the language of claim 1).
However, examiner respectfully disagrees.
Examiner respectfully present that “configured to be received within”recitation is an intended use of reception/receiving illumination device in a socket. “Socket” is not positively recited as being part of claimed structure.
Further, claim 1 simply claims that the illumination device is capable of being received by a socket. Miyajima in Fig 2A shows an illumination device that is configured/used for receiving within the sockets 12, to provide electrical energy to the driver.
Power supply unit 13 of Miyajima contains power supply circuit which supplies power to the AC/DC converter in the unit 13 and also to LEDs.
Therefore, the prior art of Miyajima discloses the claim limitations of claim 1. 

 B) 35 U.S.C 102(a)(1) rejection of dependent claims 3-5,7-8, 18-20, 22-26 based on Miyajima

	Examiner respectfully disagrees. 
Please see section A to ascertain how Miyajima reads on independent claim 1.  
Therefore, the prior art of Miyajima discloses the claim limitations of claims 3-5, 7-8, 18-20 and 22-26.
C) 35 U.S.C. 103(a) rejection of dependent claims 11-13 and 15.
1) Appellant contends that claim limitations pertaining to being “configured to be received within a socket to provide electrical energy to the driver,” a person having ordinary skill in the art would not be motivated to modify Miyajima’s LED lighting apparatus 1/LED lamp 20 in view thereof in an attempt to arrive at the Appellant’s claimed subject matter.
Examiner respectfully disagrees.
Examiner respectfully presents that Both Miyajima and Chan (US 2008/0037245) disclose LED lighting lamp tube, so both are in same field of endeavor. Chan clearly teaches power supply converter (7) in the socket (cap 2) which completely seal  converter from view, thus not producing dark spot or shadow, and thus clearly teaches a suitable position of the power converter, which motivates an ordinary skill of art (please see motivation in Final rejection, filed on 7/12/2021).
D) 35 U.S.C 103(a) rejection of dependent claims 14, 16 and 21  
1) Appellant contends that, regardless of whether Chan or Thiel discloses feature(s) which the Examiner somehow might interpret as meeting the noted claim limitations pertaining 
	However, examiner respectfully disagrees.
Examiner respectfully presents that Miyajima, Chan and Thiel (US 2018/0058637) teach LED light tube, so all are in same field of endeavor.
Combined structure of Miyajima and Chan teaches all limitations except a metal spring connector at the edge of the driver, however Thiel teaches such limitations for mechanically connecting the driver inside the transparent tube maintaining rotational alignment (please see Final Rejection, filed on 7/12/2021).
 Thus, a person having ordinary skill in the art would not be motivated to modify the combined structure of Miyajima and Chan with teaching of Thiel for proper motivation of connecting the driver inside the tube for robust mechanical connection.
For the above reasons, it is believed that the rejections should be sustained.
Respectfully submitted,
/Karabi Guharay/
Primary Examiner, Art Unit 2875 

Conferees:
/RAJARSHI CHAKRABORTY/        Supervisory Patent Examiner, Art Unit 2875    

 /DAVID S MARTIN/        RQAS, OPQA                                                                                                                                                                                                        
Requirement to pay appeal forwarding fee.  In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires payment of an appeal forwarding fee within the time permitted by 37 CFR 41.45(a), unless appellant had timely paid the fee for filing a brief required by 37 CFR 41.20(b) in effect on March 18, 2013.